Barker, J.
The plamtilt is a corporation organized under the general statute for the purpose of refining petroleum oil, its place of business being the city of Buffalo.
The action is in tort.
The complaint charges that the defendant, with malicious motives, and with intent to injure, destroy and break down the *180plaintiff’s business, did persuade and entice from tbe plaintiff’s service its servant, one Albert A. Miller.
Tbe defendants are stockholders in, and tbe executive officers of, tbe Vacuum Oil Company, also engaged in refining oil, at tbe city of Rocbester.
Tbe plaintiff commenced operations in June, 1881-, by planning, locating and constructing its works.
Miller bad large experience in tbe business, and it was conceded that be was well-qualified to plan and superintend tbe construction of tbe works.
He was one of tbe promoters of tbe company, a stockholder and its vice-president By an arrangement or understanding with tbe managing board, be was to act as superintendent in constructing tbe works, and in manufacturing tbe oil, and was to be allowed $1,200 a year for bis services.
About the time tbe works were so far completed as to commence' distilling oil, and about tbe first of July of tbe same year be left tbe plaintiff’s employment, and, in September, sold out all bis interest in tbe company, and ceased to act as one of tbe officers, or to have any connection with tbe company. Tbe stock and interest held by Miller in tbe company was, at that time, transferred to tbe company by an arrangement with tbe active officers and managers of tbe company, and be was informed by them that tbe company bad no further need of bis services.
Tbe plaintiff gave evidence tending to show, that Miller left tbe plaintiff’s employ on tbe joint solicitation of tbe defendants, and that they acted from mabcious motives, hoping to injure the plaintiff’s business, delay its successful operations, if not to break down tbe company.
Tbe court instructed tbe jury as to tbe rules of law applicable to tbe case, by which they would be guided in ascertaining tbe plaintiff’s actual damages, as to which tbe defendants took no exception, but tbe plaintiff did several.
Tbe court also instructed tbe jury, in substance, that tbe case presénted such circumstances and features that they might, in their discretion — in addition to tbe plaintiff’s actual damages, *181as they should determine them to be1 — add exemplary or punative damages, for the purpose of punishing the defendants for their unlawful and malicious conduct, and for example’s sake, if, in their opinion, the plaintiff’s actual damages were not a sufficient punishment for their wroffig-doing, but that, in considering the question, they should act with the greatest caution and circumspection.
By'the rule adojrted by the court, in the charge to'the jury, by which the plaintiff’s actual damages were to be measured, they could not, in any event, exceed $4,000, according to the whole evidence bearing on that subject
So, it appears, beyond all controversy, that the jury awarded by their verdict $16,000 as smart money.
In disposing of the question whether the damages are excessive or not, it must be assumed that the jury followed the directions of the court in determining the plaintiffs actual damages. Any other view of the case would ■ altogether deprive the defendants of their point, that the damages are excessive.
The party who has lost the verdict was content with the rule of damages adopted, and for the court now to hold as the plaintiff argues, that the rule was unfair and erroneous so far as the plaintiff’s rights were involved, and the jury were justified in disregarding the instructions of the court, and did adopt and follow a rule of their own in ascertaining' the plaintiff’s actual damages, would be unfair to the defendants, and has no sanction in precept or practice. If the plaintiff has confidence in the exceptions, which were taken in its behalf to the rule of damages laid down in the trial, and feels aggrieved and injured thereby, it should move thereon for a new trial By the exceptions taken, a means of review is secured in all the higher courts.
Our system of jurisprudence is based upon the fundamental proposition that the court, and the court alone, decides all questions of law; and it necessarily follows from this that, if the jury disregard the instructions of the court on any question of law, their verdict will be set aside. It is by this power, and the *182exercise of it by tbe court, that tbe control of tbe court over questions of law can be preserved.
Therefore, if it could be discovered that the jury did disregard, the instructions, as the rule by which the actual damages were to be ascertained, it would be the duty to grant a new trial for that reason.
The plaintiff, as a matter of law, was entitled to all his actual damages and more — not one dollar.
There is also another valuable and well-established rule, that, in cases of trespass or tort, accompanied by fraud, malice or oppression qn the part of the wrong-doer, the jury have a discretion to award exemplary or vindictive damages. The case at bar is one of this class of actions, if the plaintiff is entitled to recover anything for actual damages.
I am fully persuaded, however, after the most deliberate consideration of the question, that the sum awarded ac punative damages is so extravagant and excessive as to indicate that the jury were guided in their action by prejudice, passion or sympathy. They had fixed the plaintiff’s actual damages, as we may assume, at the utmost limit permitted by their instructions, and to that sum they added the four-fold sum of $16,000.
In this case, unlike many others, we can ascertain the amount of the punative damages assessed by the jury above the actual injury sustained.
The power and the duty of the court to interfere and grant new trials where the damages are excessive, is fully established in the jurisprudence of this state. At the same time, the verdict of the jury should not be interfered with lightly, nor until the mind of the court is seriously impressed that the punishment imposed by the jury on the wrong-doer by their verdict is oppressive and unreasonable, and more than jurors usually award in like cases, and beyond what the courts are accustomed to approve (Houghkirk agt Delaware and Hudson Canal Co., 92 N. Y., 225).
I do not cite any of the cases where the courts have granted or refused to grant new trials on this ground. I have, I be*183lieve, in my examination, read every leading case decided in England or in this country, and I find none which can be cited as a precedent for denying the defendant’s motion, and allowing this verdict to stand. Granting new trials on the ground that the damages are excessive — in cases where the jury are allowed to award smart money — is, comparatively, a modem practice, and had its origin in the English courts. In cases where the courts can see, without mistake, the amount mentioned in the verdict as punative damages, it is now the universal practice to examine the whole case with care, and determine whether the sum so included is so large as to shock the judgment of most intelligent and dispassionate man.
This case is to be distinguished from a class of cases like libel and slander, assault and battery, seduction and crim. con., where sentiment and feeling are largely involved, and it is, therefore, quite impossible for the court to separate the sum of actual damages from the verdict, and thus discover the real sum awarded as a punishment to the defendant.
In this case there is no chance for mistake. The jury did allow $16,000 as smart money as a punishment to the defendants for enticing away a servant from the plaintiff, who, at the ■time he left its employ, was one of its stockholders and chief-executive officers. Miller, himself, was one of the board of trustees, who had a right to decide whether a servant in the employ of the company should remain or be 'discharged.
I do not consider the exceptions taken by the defendants, but grant the order for a new trial on the ground that the damages are excessive.
New trial granted on the defendants paying the taxable costs of this action, after notice of trial, including the costs of this motion, together with disbursements, to be paid within twenty days after taxation and notice, and, if not paid, motion denied with costs.